COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  TRUJILLO ENTERPRISES, LTD,
                                                  §              No. 08-17-00208-CV
                         Appellant,
                                                  §                   Appeal from
  v.
                                                  §           County Court at Law No. 3
  SUSAN JEAN DAVIES AND
  RENEE MAZZA, INDEPENDENT                        §            of El Paso County, Texas
  JOINT EXECUTRIXES OF THE
  ESTATES OF WALTER PARKER AND                    §              (TC # 2013DCV4039)
  EVA PARKER, DECEASED.
                                                  §
                         Appellees.
                                                  §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellees

recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 23RD DAY OF JANUARY, 2019.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.